Title: From James Madison to the Senate, 29 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 29. 1816
                        
                    
                    I nominate,
                    Alexander Scott of Maryland, to be commissioner under the act providing for the payment for property lost Captured or destroyed by the Enemy and for other purposes.
                    John J Abert to be Topographical Engineer in the Souther[n] division of the army.
                    
                        
                            James Madison
                        
                    
                